Case 3:09-cv-02384-N-BQ Document 504 Filed 06/06/19          Page 1 of 4 PageID 29953


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


                                                    §
PEGGY ROIF ROTSTAIN, et al., on behalf of           §
themselves and all others similarly situated,       §
                                                    §
                            Plaintiffs,             §
                                                    §   Case No.: 3:09-CV-02384-N-BQ
and                                                 §
                                                    §
                                                    §
THE OFFICIAL STANFORD INVESTORS                     §
COMMITTEE,                                          §
                                                    §
                            Plaintiff-Intervenor,   §
                                                    §
                                                    §
v.                                                  §
                                                    §
SG PRIVATE BANKING (SUISSE) S.A., BLAISE            §
FRIEDLI, TRUSTMARK NATIONAL BANK,                   §
HSBC BANK PLC. THE TORONTO-                         §
DOMINION BANK, and BANK OF HOUSTON,                 §
                                                    §
                            Defendants.             §
                                                    §
                                                    §



              UNOPPOSED JOINT MOTION FOR EXTENSION OF TIME
Case 3:09-cv-02384-N-BQ Document 504 Filed 06/06/19                 Page 2 of 4 PageID 29954


       Plaintiffs Steven Queyrouze, Guthrie Abbott, Salim Estefenn Uribe, Sarah Elson-Rogers,

Gabriel Suarez, and Ruth Alfille de Penhos (collectively, the “Individual Plaintiffs”); Plaintiff-

Intervenor The Official Stanford Investors Committee (“OSIC”); and Defendants HSBC Bank

plc and Independent Bank, successor by merger to Bank of Houston (collectively, the “Moving

Defendants”) jointly move for an extension of time to respond and reply to the Moving

Defendants’ Motion for Leave to Designate Responsible Third Parties.

       In support of this Joint Motion for Extension of Time, the parties respectfully show the

Court as follows:

       1.       On May 30, 2019, the Moving Defendants filed a Motion for Leave to Designate

Responsible Third Parties (the “Motion”). [Doc. 503.]

       2.       Responses to the Motion are due on June 20, 2019. Replies to the Motion are due

July 5, 2019.

       3.       By this Joint Motion for Extension of Time, the Individual Plaintiffs and OSIC

respectfully request that their time to file a Response and objections to the Motion be extended to

June 28, 2019. The Moving Defendants respectfully request that their time to file a Reply to the

Motion be extended to July 26, 2019.

       4.       Counsel for the Individual Plaintiffs, OSIC, and the Moving Defendants have all

conferred regarding the requested extensions, and there are no objections.

       5.       Pursuant to the Local Rules of the Northern District of Texas, no memorandum of

law is necessary. See Local Rule 7.1(h).

       WHEREFORE, the Individual Plaintiffs, OSIC, and the Moving Defendants respectfully

request that the Court grant this Joint Motion for Extension of Time.
Case 3:09-cv-02384-N-BQ Document 504 Filed 06/06/19      Page 3 of 4 PageID 29955


Dated: June 6, 2019                  Respectfully submitted,



/s/ Taylor F. Brinkman               /s/ Peter D. Morgenstern
Roger B. Cowie                       Peter D. Morgenstern (pro hac vice)
State Bar No. 00783886               BUTZEL LONG, a professional corporation
rcowie@lockelord.com                 477 Madison Avenue, Suite 1230
John K. Schwartz                     New York, New York 10022
State Bar No. 17865325               Telephone: (212) 818-1110
jschwartz@lockelord.com              morgenstern@butzel.com
Taylor F. Brinkman
State Bar No. 24069420                              – and –
tbrinkman@lockelord.com
LOCKE LORD LLP                       FRIEDMAN KAPLAN SEILER & ADELMAN
2200 Ross Avenue, Suite 2800         LLP
Dallas, Texas 75201                  Scott M. Berman (pro hac vice)
T: (214) 740-8000                    7 Times Square (27th Floor)
F: (214) 740-8800                    New York, New York 10036
                                     Telephone: (212) 833-1120
Attorneys for HSBC Bank PLC          sberman@fklaw.com

                                     Attorneys for the Official Stanford Investors
/s/ Paul C. Watler                   Committee
Paul C. Watler
State Bar No. 20931600
pwatler@jw.com                       /s/ James R. Swanson
Edwin M. Buffmire                    James R. Swanson (pro hac vice)
State Bar No. 24078283               jswanson@fishmanhaygood.com
ebuffmire@jw.com                     Lance C. McCardle (pro hac vice)
Lindsey Marsh Brown                  Benjamin D. Reichard TX Bar No. 24098693
State Bar No. 24087977               Jesse C. Stewart (pro hac vice)
lmarsh@jw.com                        FISHMAN HAYGOOD, LLP
JACKSON WALKER LLP                   201 St. Charles Avenue, 46th Floor
2323 Ross Avenue, Suite 600          New Orleans, Louisiana 70170-4600
Dallas, Texas 75201                  Tel.: (504) 586-5252
T: (214) 953-6000                    Fax: (504) 586-5250
F: (214) 953-5822
                                     Attorneys for the Individual Plaintiffs
Attorneys for Independent Bank




                                                                               PAGE 2
Case 3:09-cv-02384-N-BQ Document 504 Filed 06/06/19                  Page 4 of 4 PageID 29956


                             CERTIFICATE OF CONFERENCE

      I hereby certify that a conference was held regarding the foregoing Motion and that the
Motion is unopposed.

                                              /s/ Peter D. Morgenstern
                                              Peter D. Morgenstern




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 6th day of June 2019, I electronically filed the foregoing with
the Clerk of the Court, using the CM/ECF system, which will send notification of such filing to
all counsel of record.

                                              /s/ Peter D. Morgenstern
                                              Peter D. Morgenstern




                                                                                           PAGE 3
